TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 3, 2013



                                      NO. 03-13-00553-CV


                                    Ross Brooks, Appellant

                                                v.

                                    Liliana Reyes, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, ROSE AND GOODWIN
        DISMISSED ON JOINT MOTION -- OPINION BY JUSTICE PURYEAR




THIS DAY came on to be submitted to this Court the parties’ joint motion to dismiss the appeal

in the above cause, and the Court having fully considered said motion, and being of the opinion

that same should be granted: IT IS THEREFORE considered, adjudged and ordered that said

motion is granted, and that the appeal is dismissed. It is FURTHER ordered that each party

shall pay the costs of appeal incurred by that party; and that this decision be certified below for

observance.